FILED
                              NOT FOR PUBLICATION                          DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MUKUNDA BASTAKOTI,                                No. 11-72983

               Petitioner,                        Agency No. A099-446-764

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013 **

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Mukunda Bastakoti, a native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review findings of fact for substantial evidence, see

Shrestha v.Holder, 590 F.3d 1034, 1042-43 (9th Cir. 2010), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Bastakoti failed to establish that the threats, attempted extortion, and

assault he experienced rose to the level of past persecution. See Lim v. INS, 224

F.3d 929, 936 (9th Cir. 2000) (“Our court generally treats unfulfilled threats,

without more, as within that category of conduct indicative of a danger of future

persecution, rather than as past persecution itself”). Substantial evidence also

supports the agency’s determination that Bastakoti did not establish a well-founded

fear of future persecution. See Santos-Lemus v. Mukasey, 542 F.3d 738, 743 (9th

Cir. 2008). As a result, Bastakoti’s asylum claim fails.

      Because Bastakoti failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief,

because Bastakoti failed to establish that it is more likely than not that he will be

tortured if he returns to Nepal. See Go v. Holder, 640 F.3d 1047, 1053-54 (9th Cir.

2011).

      PETITION FOR REVIEW DENIED.


                                           2                                      11-72983